IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-73,144-02


EX PARTE DAVID LATTIMORE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 055143-59 
IN THE 59TH DISTRICT COURT FROM GRAYSON COUNTY


 Per curiam.

ORDER


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for the writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated
assault with a deadly weapon and was sentenced to ten years' imprisonment.  The Fifth Court of
Appeals affirmed the conviction. Lattimore v. State, No. 05-07-01055-CR (Tex. App.- Dallas, Aug.
6, 2008, pet. ref'd) (not designated for publication). 
	Applicant's writ application, which was supplemented while it was still pending in the trial
court, alleged multiple instances of ineffective assistance of trial and appellate counsel, an unlawful
search and arrest, violations of the presumption of innocence, an abuse of discretion by the trial
court, and due process violations. The trial court issued findings of fact and conclusions of law and
recommended that relief be denied. 
	This Court has reviewed the record with respect to the allegations made by applicant. We
agree with the trial judge's recommendation and adopt the trial judge's findings and conclusions.
Based upon the trial court's findings and conclusions and our own review of the record, relief is
denied. 

Filed: March 24, 2010
Do Not Publish